Citation Nr: 1029890	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  05-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar to 
entitlement to Department of Veterans Affairs (VA) compensation 
benefits.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
law



ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The appellant had active service from June 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 administrative decision of the 
VA Regional Office (RO) in Waco, Texas.

In a January 2007, the Board issued a decision which determined 
that the appellant was barred from eligibility to VA compensation 
benefits due to a pattern of willful and persistent misconduct 
during service.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In August 2009, 
the Court issued an order which granted a July 2009 joint motion 
of the parties, for remand and to vacate the Board's January 2007 
decision.

The appellant's claim was remanded by the Board in December 2009.


FINDINGS OF FACT

1.  The appellant's other than honorable discharge was due to 
willful and persistent misconduct and is considered a 
dishonorable discharge for purposes of VA compensation benefits. 

2.  The Department of the Navy has not upgraded the appellant's 
discharge.

3.  The appellant was not insane at the time of the offenses that 
resulted in his discharge under conditions other than honorable.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar 
to VA compensation benefits.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2004.  The Court addressed the adequacy of VCAA 
notice in cases concerning the character of discharge in Dennis 
v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the 
appellant received adequate VCAA notice by letters from the RO 
dated in February 2004 and January 2010.  These letters provided 
the appellant a copy of the regulation regarding character of 
discharge (38 C.F.R. § 3.12).  The February 2004 letter informed 
the appellant that he would be eligible for VA benefits if VA 
found that his service was not dishonorable.  The appellant was 
also told to provide information and evidence with respect to the 
events that led to his discharge and to state why he thought his 
service was honorable.  The January 2010 letter informed the 
appellant that in order to remove his bar to VA compensation 
benefits he could submit evidence such as (a) official military 
documents showing that his military records have been corrected 
by the Navy Board for Correction of Military Records or a 
discharge review board to reflect an upgrade in his discharge 
status or a change in the official records governing his in-
service violations; (b) he could submit documents (such as 
medical diagnoses or treatment or sworn lay statements) showing 
that at the time the offenses were committed, the appellant was 
insane; (c) he could submit other evidence (including sworn lay 
statements by the appellant or others with personal knowledge) to 
show that the conduct identified by the service records was not 
willful or persistent misconduct, including explanations of why 
his offenses should be considered minor; or (d) he could submit 
other evidence (including sworn lay statements by the appellant 
or others with personal knowledge) that the appellant's service 
was otherwise honest, faithful and meritorious.  This January 
2010 letter clearly informed the appellant and his attorney of 
the evidence necessary to substantiate the appellant's claim that 
his service should not be considered dishonorable due to willful 
and persistent misconduct.  

The Board further notes that the appellant and his attorney have 
shown actual knowledge of the issue before the Board by 
submitting numerous letters that reference the relevant issues 
and regulations in this case.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  In this case, the appellant 
demonstrated knowledge of the elements necessary to establish his 
claim in a letter accompanying his April 2005 VA Form 9.  In this 
letter he discussed in depth the VA regulation, 38 C.F.R. § 3.12, 
and explained why his service should not be considered 
dishonorable based on willful and persistent conduct.  
Consequently, any failure by the VA to notify the appellant of 
the elements of his character of discharge claim constitutes 
harmless error and does not prejudice the appellant.

As for the duty to assist, the RO has secured the appellant's 
service treatment records (STRs) and service personnel records 
(SPRs).  The appellant has submitted personal statements.  In 
February 2004 the RO provided the appellant with appropriate 
forms to request that the Service Department Discharge Review 
Board change the character of his discharge and to apply for a 
correction of his military records through the Service Department 
Board for Correction of Military Records. VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at this 
time.

The appellant's attorney wrote to VA in June 2010.  He asserted 
that the RO notice letters to the Appellant failed to comply with 
the VA's Adjudication and Procedure Manual and Manual Rewrite 
M21-1-MR.  The attorney stated that this provision provides that 
notice to the claimant must explain the criteria that will be 
used to make the determination and explain and cite the 
applicable VA regulations.  The Board finds that the February 
2004 and January 2010 notice letters from the RO provided the 
appropriate regulation, 38 C.F.R. § 3.12, and explained the 
criteria that would be used to make the determination.  These 
letters explained that the determination criteria is whether the 
appellant's service was honorable, and that would be determined 
by the evidence relating to his conduct during service and 
whether he was insane at the time of any misconduct.  Regardless, 
even if there was error in the RO's notice to the appellant, it 
was not prejudicial to the appellant.  As noted above, it is 
clear from the appellant's statements that the appellant had 
actual knowledge of the regulation and criteria necessary to 
substantiate his claim.  In his statements the appellant has 
discussed 38 C.F.R. § 3.12 and he has submitted argument as to 
why he thinks that his service did not constitute willful and 
persistent misconduct.  Any procedural defect does not constitute 
prejudicial error in this case because the record reflects that 
the claimant had actual knowledge of the applicable criteria.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Also see 
Vazquez-Flores, at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.").  Further, the 
appellant is represented by able counsel in this appeal.  
Although the Board finds that the notice provided the appellant 
satisfies the Manual provisions, the Board is confident that the 
appellant's attorney has also provided such advice to the 
appellant.

Accordingly, the Board is satisfied that the originating agency 
properly processed the appellant's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The appellant asserted that his character of discharge was not 
dishonorable and should not bar him from pursuing service 
connection for a back disability incurred in service.  The 
appellant further asserted that, although he was given an other 
than honorable discharge due to misconduct, noted on his DD Form 
214 as due to drug abuse, VA cannot fairly determine that his 
other than honorable discharge was due to willful and persistent 
misconduct.  The appellant acknowledged that he made poor 
decisions and had disciplinary issues, but asserted that he was a 
good sailor and that his entire period of service could not be 
considered to be dishonorable.  The appellant has not asserted 
that he was insane, but did note that he possessed impaired 
judgment, at times, during his service.

The record indicates that the appellant had several disciplinary 
problems during his service.  The appellant had unauthorized 
leave, for 23 hours, beginning on January 10, 1983 and another 
unauthorized leave, for two days, beginning on January 31, 1983.  
He failed to report to his place of duty on January 13, January 
22, January 23 and February 26, 1983.  Further, in July 1983, a 
civil court found the appellant guilty of disorderly conduct and 
contempt of court.  In December 1983, the appellant was found to 
have wrongfully used marijuana.  The appellant was also cited for 
having unlawfully had possession of alcoholic liquor and 
separately cited for wrongful use of a controlled substance and 
an unauthorized absence in July 1984.  In August 1984, the 
appellant was found to have assaulted a superior petty officer by 
strangling him, was disrespectful in language toward a superior 
petty officer, failed to obey lawful orders, and willfully soiled 
another's uniform.  In November 1984, the appellant appeared 
before an administrative discharge board.  The administrative 
discharge board found that the appellant had committed a pattern 
of misconduct due to drug abuse and unanimously recommended an 
other than honorable discharge.  The record shows that subsequent 
to the appellant's hearing he was found to be in possession of 
six marijuana cigarettes and later was apprehended wrongfully 
appropriating a personal radio, which belonged to a shipmate.  He 
was charged with larceny for taking the personal radio and at a 
summary court-martial the appellant was found guilty and was 
sentenced to hard labor for one month.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in service, 
pension, compensation, or dependency and indemnity compensation 
is not payable unless the period of service on which the claim 
was based was terminated by a discharge or release under 
conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12.  A discharge under honorable 
conditions is binding on the VA as to the character of discharge.  
See 38 C.F.R. § 3.12(a).

A discharge because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  A 
discharge based on willful and persistent misconduct includes a 
discharge under other than honorable conditions if that discharge 
was given for more than a minor offense.  See 38 C.F.R. 
§ 3.12(d)(4).  A discharge or release from service under 
dishonorable conditions is a bar to the payment of benefits 
unless, however, it is found that the person was insane at the 
time of committing the offenses causing the discharge.  See 38 
C.F.R. § 3.12(b).

Given the evidence as outlined above, the Board finds that the 
appellant's discharge was for more than a minor offense.  As 
outlined above, the appellant was cited for offenses throughout 
the majority of his period of service, not only for offenses 
related to drug abuse but also involving disobeying orders and 
disrespecting his superior officers, and after his administrative 
discharge, larceny.  A complete review of the appellant's service 
records reflects a pattern of misconduct that is deemed both 
willful and persistent.

The Board has considered the statements made by the appellant in 
the letter accompanying his April 2005 VA Form 9.  He asserted 
that he should be eligible for compensation benefits because 
38 C.F.R. §§ 3.1, 3.301 and 3.302 apply to his claim and he 
injured his back while in active Naval service, but not while 
actually engaged in willful misconduct.  The Board notes that 
these regulations are not applicable to the appellant as they 
apply to veterans, and the appellant is not considered a veteran 
due to his dishonorable discharge.  See 38 C.F.R. § 3.1(d).  The 
appellant also claimed that his final performance evaluation was 
3.23 out of a possible 4.00 and that this showed that he was 
obviously a good sailor.  The Board notes that the appellant's 
occupational skills are not at issue here and that the 
appellant's skills rating does not mitigate the appellant's 
willful and persistent misconduct.  With regard to the 
appellant's assertion that the VA has blatantly disregarded that 
the appellant did suffer an injury in the line of duty, the Board 
notes that the appellant's dishonorable service precludes the 
award of compensation benefits based on an in-service injury and 
thus there is no reason for VA to discuss any in-service injuries 
at this time.

As noted, the appellant has not asserted that he was insane at 
the time of the offenses.  In fact, in a letter accompanying his 
April 2005 VA Form 9, the appellant specifically denied having 
been insane at any time during his military service.  Although 
the appellant noted various defenses and reasons for his 
disciplinary problems, the Board finds that the evidence clearly 
shows that the appellant's other than honorable discharge was due 
to willful and persistent misconduct and there are no defenses 
other than insanity that provides an exception to the bar to VA 
compensation benefits that willful and persistent misconduct 
creates.  In addition, although the record indicates that the 
appellant has sought to have his discharge upgraded by the 
Department of Navy, there is no indication that the Department of 
the Navy has upgraded the character of the appellant's discharge.  
Consequently, the Board finds that the character of the 
appellant's discharge is dishonorable based upon willful and 
persistent misconduct and that, as a result, he is not eligible 
for VA compensation benefits.


ORDER

Eligibility for VA compensation benefits is denied based upon the 
character of the appellant's discharge



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


